GIERKE, Judge
(concurring in the result):
Because I believe that the military judge’s questioning of appellant resolved any potential inconsistency with a guilty plea, I do not think it is necessary to decide whether “an intent to defraud includes an intent to deceive,” or whether appellant’s guilty plea to a different offense is only a “technical variance between the offenses alleged and that which is established from an accused’s own lips.” Accordingly, I decline to join in the majority’s resolution of these issues.
The record includes a stipulation of fact that recites that appellant “made and uttered all 93 checks listed below with the intent to defraud and for the procurement of lawful currency or things of value.” During the plea inquiry, appellant said that he cashed the checks, “either to pay on my club card or to get cash.” Later, however, the military judge revisited the issue and asked appellant, “What was your intent, then when you gave these checks to the individuals or the organizations?” Appellant responded, “To get cash ____[o]r to get an object that I wanted.” In my view, appellant’s responses to the military judge’s additional questions established a provident plea to the offenses charged. For this reason, I concur in the result on this issue.